Citation Nr: 0124722	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-22 952	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), current evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO rating decision, which granted 
the veteran an increased rating to 50 percent, but no more, 
for his service-connected PTSD.  The veteran perfected an 
appeal of this determination.  

On July 17, 2001, a hearing was also held at the RO before 
the undersigned, who is a Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is in the file.
It is noted that during the referenced hearing, the veteran 
was afforded a 45 day abeyance period in order to submit 
additional outpatient treatment reports evidencing more 
recent treatment for his PTSD symptoms; to date, however, no 
additional evidence has been associated with the claims file.  


REMAND

The veteran's PTSD disability is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  As noted above, he appeals to the Board for a higher 
rating.

In July 2000, the veteran was afforded a VA compensation 
examination specifically for purposes of evaluating the scope 
and severity of his service-connected PTSD.  A close review 
of the examination report pertaining to the veteran's July 
2000 examination indicates that he received a global 
assessment of functioning (GAF) score of zero.  However, 
review of his VA outpatient treatment reports, dated within a 
year of the veteran's compensation examination, indicates 
that upon mental status examination of the veteran on other 
occasions, he received GAF scores of 50 and 45, indicating 
that the symptomatology associated with the veteran's 
psychiatric disability is productive of serious to 
considerable social and occupational impairment.  See 
38 C.F.R. §§ 4.125, 4.130 (2001) (incorporating by reference 
the VA's adoption of the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Third 
& Fourth Editions (DSM-III & DSM IV), for rating purposes).

Because the current record contains medical findings which 
are ambiguous and possibly contradictory, particularly with 
regards the veteran's GAF scores as they relate to the level 
of severity of the veteran's PTSD, the Board determines that 
a new examination is warranted in this case.  In the same 
respect, the Board observes that an examination conducted by 
a psychiatrist would also aid in better assessing the 
veteran's current level of disability.  Finally, the Board 
notes that a new examination is also warranted in this case 
in light of the recent enactment of the Veteran Claims 
Assistance Act and the implementing regulations which, among 
other things, enhances VA's duty to assist the veteran in the 
development of his or her claim.  38 U.S.C.A. § 5103A (as 
amended); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.15(c)).

Prior to arranging for the veteran to undergo psychiatric 
examination, the RO should associate with the record all 
outstanding pertinent medical records, to specifically 
include those from VA medical facility(ies) or any other 
governmental entity.  In this case, the record reflects that 
the veteran has received medical treatment (to include during 
hospitalization) at the VA Medical Center (VAMC) in Little 
Rock, Arkansas, and that records from this facility, up to 
the veteran's July to August 1999 hospitalization, have been 
obtained; the RO must obtain any additional records from this 
facility.  In this regard, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

The RO should also undertake appropriate action to obtain and 
associate with the claims file records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any additional development and/or notification 
action deemed warranted by the Veterans Claims Assistance Act 
of 2000.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all additional outstanding VA 
medical records, as well as medical 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, he and his representative 
should be so notified, and afforded a 
reasonable time period in which to submit 
the requested evidence.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, 
particularly in regards to on-going 
outpatient treatment for his PTSD, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo medical examination.  

2.  After associating with the claims 
file all available evidence received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to obtain an assessment as to 
the scope and severity of his service-
connected PTSD.  A physician, preferably 
a psychiatrist, who has not previously 
examined the veteran, if possible, should 
conduct such examination.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND must be made 
available to, and be reviewed by, the 
examiner.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed.  In this regard, the 
examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and explanation 
of what the score means.  The examiner 
should also provide an assessment as to 
the impact of the veteran's PTSD on his 
ability to obtain and retain 
substantially gainful employment.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or medical authority, as 
appropriate), should be set forth in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implementing regulations, are fully 
complied with and satisfied.

6.  After completion of all requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim of 
entitlement to an increased rating 
evaluation for PTSD on the basis of all 
pertinent evidence and legal authority, 
specifically to include that cited to 
above.  If the veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO should 
provide adequate reasons and bases for 
its decisions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
he and his representative should be 
furnished with a supplemental statement 
of the case and afforded the applicable 
opportunity to respond before any 
issue(s) remaining on appeal is/are 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




